 2 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe majorityconcedesthiswhen it statesthat "Themachinerepairmenmay properlybe regarded as members of a craftwhich the Petitioner has traditionallyrepresented." What wehave thenis a determinationthatprobes a petitioning union'smotivation,and, on the basisof a whollysubjective appraisal,denies that unionand the employeesit seeks to represent anelectiontowhich they clearlyare entitled in accordwith theBoard'sown objective standards.It is my sincereconvictionthat the administrative arm of Government,of which we arepart,can function bestthrougha firm adherenceto objectiveprinciples and to theobjective applicationof those principles.Feeling asIdo, Icannot joinin that portion of the majority'sdecisionwhich deniesan election among the machine repairmen.Member Beeson took no part in the consideration of theabove Decision and Order.SHELL CHEMICAL CORPORATIONandOILWORKERSINTERNATIONAL UNION, CIO, LOCAL #5.Case No. 20-CA-151. April 15, 1954DECISION AND ORDERThe above-entitled proceeding stems from charges filedNovember 19, 1948, and March 21, 1949, by the Union namedin the caption of this case,attributing to the Respondent Com-pany the commission of unfair labor practices during andimmediately following the September to December 1948 oilstrike on the west coast.A complaint charging the Respondentwith violations of Section 8 (a) (1) and(3) of the Act issuedOctober 13, 1949, and after being fully litigated before TrialExaminer Howard Myers, first came before the Board fordecision on the merits in the latter part of 1950. While thecase was thus pending before the Board, and on May 14, 1951,theUnited States Supreme Court issued its decision inN. L. R. B.v.Highland Park Mfg. Co.,341 U. S. 322,holdingthat theBoard had erred, as a matter of law, in considering acomplaint based upon charges filed by a union affiliated withthe CIO, where such complaint had issued(as was true in thiscase at that time)on a date preceding the CIO's compliancewith the filing requirements of Section 9 (h) of the Act. Inaccord with the Supreme Court's ruling,the Board by orderdatedJuly 19,1951, dismissed the October 13, 1949, complaintin this case without disposing of the merits.''The CIO didnot comply with the Act's filing requirements until December 22, 1949.Pursuant to the I lighland Park decision the Board dismissed all cases pending before it inwhich complaints had been issued before December 22, 1949, on the basis of charges filedby CIOaffiliates.108 NLRB No. 53. SHELL CHEMICAL CORPORATION285Following this dismissal,and in light of contemporaneousBoard ruling that otherwise validly issued complaints allegingthe violation of Section 8 (a) (3) and(1) of the Actwere notsubject tosummarydismissal because predicated upon chargesfiled by unions which were not in compliance with the Act'sfiling requirements on the date of the charges,'the GeneralCounsel decided to relitigate the merits of like unfair laborpractice cases disposed of on Highland Park grounds. In theinstant case,he issued anew complaint dated February 7, 1952,on the basis of the Union's 1948 and 1949 charges, containingsubstantially the same unfair labor practice allegations ashad been incorporated in the October 13, 1949, complaint. Thecase was set for hearing before Trial Examiner Wallace A.Royster.At the opening of the hearing,and before the presentation ofany evidence,the Respondent moved the Trial Examiner that thecomplaint be summarily dismissed without regard to the sub-stantive merits of the case, in view of: (1) The noncomplianceof the charging Union at the time the charges were filed; and(2) thedismissal of the initial complaint issued on thosecharges. The Trial Examiner denied the motion,and the Re-spondent promptly filed an interlocutory appeal to the Board.In presenting this appeal the Respondent also argued that,even if the Board could validly entertain the complaint, itshould refuse to do so,as a matter of policy. The GeneralCounsel vigorously opposed the appeal.By order dated July29, 1952, the Board affirmed the Trial Examiner's rulings onthe motion and denied the Respondent's appeal.Following the above procedural steps, the hearing was re-sumed and the parties presented the case on its merits.On May 7,1953, Trial Examiner Wallace A.Royster issuedhis Intermediate Report, disposing of the case onits merits. Hedismissed each and every allegation of the complaint,with oneexception:he found that the Respondent's 6-day delay, inNovember 1948, in resuming full operation of its struck plantconstituted a discriminatory"lockout" ofthe striking em-ployees violative of Section 8 (a) (3) and(1) of the Act, be-cause the lockout action was directed towards obtaining fromthe employees assurance that they would not resume strikeactivity once the struck plant reopened.Thereafter the Re-spondent filed exceptions to the Trial Examiner's findingsadverse to it, and the General Counsel filed exceptions to thedismissal of complaint allegations challenging the validity of:(1) The Respondent'sNovember 1948 discharge of two strikersfor strike misconduct;and (2) certain letters issuedbythe Re-spondent during the 1948 strike telling the strikers,in effect,that the strike did not serve their best interests and that the2 Eg.,AmericanThread Co., 84 NLRB 573;Dant & RussellLtd., 92 NLRB 307; NinaDye Works Co , Inc., 95 NLRB 824;in allof which cases the Board's actionwas subsequentlysustained by the SupremeCourt'srulingin N L R B. v, Dant & Russell, Ltd., 344 U S. 375. 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondenthad work available for all. Bothparties filed briefsin support of their respective exceptions.'These exceptionsand briefs disclosethat complexdelicate,and highly contro-verted issuesof law andfact were presented on the merits.In addition,the Respondent's exceptionsand briefpresent,in effect,a renewal of the motion to dismisswhich was the sub-ject of theBoard'sJuly 29, 1952order, and a request for re-considerationof the Board'sdecisiondenying the same. Thatorder was predicated upon findingsthat "there was a validlegal basis for issuance of a new complaintby the GeneralCounsel," and that summarydismissalof the complaint on"policy grounds was not justified at that stageof the pro-ceedings.This "policy"rulingmust be read inlight of thefact that, at that juncture of thecase, the partieshad had noopportunitytoprovide record support for their respective"policy" contentions,and that in a situation such as this, thescope of the considerationswhich may affect a "policy" de-cision is necessarily a broad one.In these circumstances, theBoard deemedit imperativeto preservethe "policy"questionfor such furtherlitigation of that issue as the parties mightregard as pertinent.The Board,therefore,has now re-examined,on the basisof therecord as a whole,the wisdomof proceeding further in the circumstances here presented.In opposing the motion to dismiss,the General Counselargues that,as the failure to dismiss the instant chargesadministrativelywas due to the Board'smisconception of thelaw, the entertainment of the charges lulled theindividualsimmediatelyaffected by the unfairlabor practices into a senseof securitywhich resulted in their failureto file validchargeson their own behalf. He claims that for this and other reasonsthese proceedings are justified.Thus, the GeneralCounsel,assuming the existence of unfair labor practices,urges policyconsiderationswhich, to a large extent,are universallyapplicableto all casesin which theBoard's powersare validlyinvoked, namely that the publicinterestin remedying andpreventing unfair labor practices must be deemedto over-shadow and outweigh the private interestsof party-litigants.On the other hand, the Respondentcontends that we are herepresentedwith the kindof unusual situation warranting the exer-cise of administrative self-restraint.Althoughno one circum-stance is alone persuasive,we are of theview that, in combina-tion, the special circumstances in this caseoutweigh theconsiderations urged uponus by the General Counsel.Thus, as hasbeen notedabove, thecharges werefiled in1948 and 1949 and involve conduct whichoccurred more than5 years ago.It is clearthat, but forthe Board'smisapprehen-sion of the legal requirement of Section9 (h) of the.Act, theGeneral Counsel would haverefused to issue a complaint3 The Respondent also requested oral argument.Thisrequest is hereby denied,as the briefsand the record in the case adequately present the position of the parties on the aspect of thecase we deal with here.The Respondent's additional request for permission to file a supple-mental brief with respect to certain of the unfair labor practice issues is also hereby denied MAGEE CARPETCO.287based on these charges and they would have been administra-tively dismissed, and thus could not have formed the basis forthe instant complaint. It is entirely speculative as to whether,on administrative dismissal of the instant charges, other indi-vidual charges would have been timely filed. Substantial amountsof time and funds, both private and public, were expended in theinitial litigation culminating in the dismissal order of July 19,1951, which, so far as the parties were concerned, laid the caseto rest.The revival of the litigation under the instant complaintnot only reinstituted a course of action which, as the Respondentpoints out, might well serve as a source of irritation in thepresent conduct of labor-managementrelations by the partiesthereto, but also has necessitated (and unless now stopped, willcontinue to necessitate) substantial expenditure of private andpublic time and funds in coping with the prosecution and/or de-fenseof the complaint allegations. In light of all these circum-stances, we would not serve the public interest as a whole to nowadjudicate the merits of this 1948 dispute. Accordingly, we findthat further proceedings in this case would not effectuate thebroad purpose and policies of the Act, and we shall thereforedismiss the complaint without passing upon itsmerits.[The Boarddismissedthe complaint.]Member Beeson took no part inthe consideration of the aboveDecision and Order.MAGEE CARPET CO.andTEXTILE WORKERS UNION OFAMERICA, CIO. Case No. 4-CA-178. April 15, 1954DECISION AND ORDERThe above-entitled proceedingstemsfrom changes filedFebruary 2 and 3, 1949, by the Union named in the caption ofthis case, attributing to the Respondent Company the commis-sionof unfair labor practices in January 1949. A complaint,charging the Respondent with violations of Section 8 (a) (1)and (3) of the Act, issued August 30, 1949. This complaintinitiated an extensive and time-consuming course of litigationon themerits,which included a full hearing before TrialExaminer W. Gerard Ryan, his issuance of an IntermediateReport on May 11, 1950, the Board's decision of the case onthe basis of the parties' exceptions and briefs, the Board'sissuance of a Decision and Order, on August 31, 1950, and thecompletion of the litigation cycle before the Third CircuitCourt of Appeals (hereinafter referred to as the Court), uponthe Board's petition for enforcement of the August 31, 1950,order..' OnMay 14, 1951, while this case-was pending forI In April 1951 the Respondent reinstated 1 of the 2 employees whose prior discharge formedthe basis of: (1) The 8 (a) (3) allegations of the complaint; (2) the Board's finding sustainingsuch allegations; and (3) its order directing, amongother things, that reinstatement be offered108 NLRB No. 54.